Citation Nr: 9915314	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  91-51 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disability.

2.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for a service-connected left knee 
disability.

3.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for service-connected residuals of a 
pilonidal cyst.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1957 and from November 1959 to September 1964.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

Pertinent to the left knee, this appeal stems from the 
veteran's disagreement with the initial assignment of a 10 
percent evaluation by the RO.  During the pendency of the 
appeal, the RO increased that evaluation to 20 percent.  
Although that increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to TDIU benefits will be discussed 
in the remand portion of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is competent and probative evidence of record 
relating a right knee disability to the veteran's service-
connected left knee disability; there is no evidence in 
refutation of that conclusion.

3.  The competent and probative evidence of record shows that 
the veteran's left knee disability is manifested by no more 
than marked instability and functional impairment due to 
pain, fatigue, weakness and incoordination, but without a 
compensable limitation of motion.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's left knee disability, so 
as to render impractical the application of the regular 
schedular standards.

5.  The veteran's service-connected residuals of pilonidal 
cyst removal are characterized by a scar that is tender on 
palpation and causes discomfort, and by discharge, but 
without limitation of motion of the spine or lower 
extremities, or other functional impairment.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred secondary to a 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

2.  The criteria for no more than a 30 percent evaluation for 
a left knee disability have been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for an increased disability evaluation in 
excess of 10 percent for residuals of pilonidal cyst removal 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7804, 7805, 7806 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection-Right Knee

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability which would exist without 
such aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

In this case, the veteran is service-connected for a left 
knee disability, status post medical meniscectomy.  Service 
connection for such has been in effect since August 8, 1990.  
As will be further discussed herein, the veteran's left knee 
disability is characterized by instability, pain and a 
limitation of left knee motion.  The veteran contends that 
his left knee instability resulted in a fall, with injury to 
his right knee.  In June 1993 he presented for VA treatment 
and reported that his left knee collapsed and he fell and 
hurt his right knee.  Examination showed a mildly decreased 
range of right knee motion.  In August 1993, the veteran was 
still having problems with his right knee.  The diagnostic 
impressions were traumatic degenerative joint disease, 
obesity and decreased conditioning.  An outpatient record 
dated in February 1994 shows that the veteran still 
complained of right knee discomfort.  His gait was noted to 
be unsteady, even with the use of a cane.  The examining 
physician noted a progressive weakness of the right leg with 
a sore right knee.  Diagnostic impressions were again were 
traumatic degenerative joint disease, obesity and decreased 
conditioning.

At the time of his personal hearing in April 1994, the 
veteran reported right knee problems since falling in June 
1993.  He reported consistent left knee problems over the 
years and denied right knee problems prior to the fall.

In June 1998, the veteran reported for a VA examination of 
his knees.  Examination revealed evidence of painful motion, 
edema, instability, tenderness, abnormal movement and 
guarding for both the right and the left knees.  The VA 
examiner diagnosed degenerative joint disease of both knees 
and stated that the veteran's obesity played a big roll in 
his disability.  However, the examiner then stated that it 
was as least as likely as not that the veteran's right knee 
disability was induced by his service-connected left knee 
disability, specifically by his fall due to instability of 
the left knee.

The claims file contains no competent opinion in refutation 
of a causal connection between the veteran's right knee 
disability, traumatic arthritis, and his service-connected 
left knee disability.  As the evidence supports the veteran's 
claim, secondary service connection for right knee arthritis 
is granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Laws and Regulations Pertinent to Increased Evaluations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, No. 96-947 (U.S. Vet.App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).


Left Knee

The veteran's left knee disability, status post medial 
meniscectomy, is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective 
August 8, 1990, the date service connection took effect.  
Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.  Id.

At the time of VA examination in October 1990, the veteran 
complained of left knee instability, confirmed by the VA 
examiner upon examination.  The examiner also noted pain upon 
patellar compression and at the last 10 to 20 degrees of 
flexion.  The impression was significant residuals of injury 
and surgery to the left knee, status post medial 
meniscectomy.  A VA outpatient record dated in May 1991 shows 
a positive anterior drawer sign on the left knee.  A record 
dated in August 1991 notes signs of left knee medial 
instability.  At the time of VA examination in January 1993, 
medial instability of the joint was demonstrated; the 
examiner characterized such as mild to moderate.  The 
examiner also noted left knee motion from 140 degrees of 
flexion to zero degrees extension.  A VA outpatient record 
dated in November 1994 notes that the veteran was 
experiencing both medial and anterior posterior instability 
of the left knee.

At the time of his personal hearing in April 1994, the 
veteran reported that he was recommended for major left knee 
surgery or fitting with a leg brace.  He reported wearing a 
left knee brace.  He stated that he was able to feel the 
grating in his left knee.  

The veteran underwent Social Security Administration 
disability evaluation of his left knee by a private 
physician, J.P., M.D., in May 1994.  Dr. J.P. noted that the 
veteran had an unstable left knee with enlargement.

In June 1998, the veteran reported for a comprehensive VA 
examination of his left knee.  He complained of multiple 
subjective complaints and reported using Epsom salts, knee 
warmers, Aloe Vera, Tylenol, Aspirin and Capsaicin cream.  He 
reported that the pain was precipitated  by standing or 
walking and alleviated by rest.  He reported using a brace 
most of the time.  The examiner indicated 15 percent 
additional functional impairment of the left knee.  
Examination revealed that motion stopped when pain began.  
There was evidence of extreme painful motion, edema, 
instability, weakness, tenderness, abnormal movement and 
guarding of the left knee.  He evidenced flexion to 122 
degrees and zero degrees of left knee motion.  The examiner 
described the anterior, posterior and lateral instability of 
the left knee as marked.  The diagnosis was degenerative 
joint disease of the left knee, with loss of function due to 
pain.  The examiner further commented that the veteran's left 
knee exhibited weakened movement, excess fatigability and 
incoordination that was "very marked."

The most recent VA examination clearly shows a degree of 
instability more than the mild to moderate described at the 
time of VA examination in January 1993.  Rather, the June 
1998 examiner characterized such as marked, and, in addition, 
noted functional loss due to pain, swelling, incoordination 
and fatigue, that resulted in additional functional 
impairment to the veteran.  Such findings are most consistent 
with assignment of a 30 percent evaluation under Diagnostic 
Code 5257, based on severe left knee instability and other 
impairment of the left knee.  That is the maximum evaluation 
available under that code.

The Board here notes that the VA Office of the General 
Counsel has stated that when a knee disorder is rated under 
Diagnostic Code 5257 and a veteran also has limitation of 
knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOGCPRECOP 23-97 (July 18, 1997).

38 C.F.R. § 4.71a, Diagnostic Code 5010 (1998) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  Where the limitation of motion of 
the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation may be assigned where the 
evidence shows extension limited to 20 degrees.  For a 
40 percent evaluation, extension must be limited to 30 
degrees.  And finally, where extension is limited to 45 
degrees a 50 percent evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (1998).

In this case, in June 1998, the veteran evidenced left knee 
flexion to 122 degrees and zero degrees of left knee 
extension.  In January 1993, the veteran had flexion to 
140 degrees and extension to zero degrees.  No other medical 
reports contain a record of the veteran's range of left knee 
motion.  The demonstrated degrees do not show that the 
veteran meets even the zero percent criteria under Diagnostic 
Codes 5260, 5261.  Accordingly, VAOGCPRECOP 23-97 (July 18, 
1997) is not for application and no separate evaluation for 
arthritis is warranted; nor, clearly is even a compensable 
evaluation warranted based on application of the limitation 
of motion codes.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  In 
this case, as noted above, application of the limitation of 
knee motion codes would result only in assignment of a 
noncompensable evaluation.  Further, although recognizing the 
veteran's functional loss, the 30 percent evaluation assigned 
herein is the maximum available under Diagnostic Code 5257.  
Such code clearly contemplates instability and other knee 
impairment.  The recent VA examiner, in finding marked left 
knee instability, clearly accounted for the veteran's 
incoordination, weakness, fatigue and functional loss in 
assessing the severity of his left knee disability.  Thus, no 
higher rating is warranted on that basis.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the competent evidence of record does not 
demonstrate neurologic involvement, symptomatic scarring or 
other distinct symptomatology to warrant assignment of an 
increased or separate evaluation under any other diagnostic 
code.

The Board has also considered the propriety of consideration 
of an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected left knee disorder, in and of 
itself, has caused marked interference with his employment, 
or that such requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  Although recognizing the veteran's 
complaints that he had to cease working as a salesman due to 
his knee, the percentage ratings under the Schedule are 
already representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 (1998) specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  What is not shown by the 
record is that this case represents an unusual set of facts.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

Pilonidal Cyst

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
38 C.F.R. § 4.27 (1998) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.

The Schedule does not provide a specific code for pilonidal 
cysts.  Originally, the veteran's pilonidal cyst was rated 
analogous to osteomyelitis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (1998).  Under Diagnostic Code 5000, a 
10 percent evaluation is warranted for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past five years.  A 20 percent 
evaluation may be granted with discharging sinus or other 
evidence of active infection within the past five years; and 
a 30 percent evaluation is warranted with definite involucrum 
or sequestrum, with or without discharging sinus.  Frequent 
episodes, with constitutional symptoms, warrant a 60 percent 
evaluation.  Finally, a 100 percent evaluation is warranted 
with osteomyelitis of the pelvis, vertebrae, or extending 
into major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  38 
C.F.R. § 4.71a, Diagnostic Code 5000 (1998).  

More recently, the RO cites evaluation of the veteran's 
disability as 10 percent disabling and has cited Diagnostic 
Code 7899-7906.  The Schedule contains no Diagnostic Code 
7906; however, the Schedule, pertinent to skin disorders, 
38 C.F.R. § 4.118 (1998), does contain Diagnostic Code 7806, 
relevant to eczema.  Diagnostic Code 7806 provides that 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent evaluation; 
exudation or itching constant, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation; and 
ulceration or extensive exfoliation or crusting , and 
systemic or nervous manifestations, or exceptionally 
repugnant, warrants a 50 percent evaluation.

The Board further notes that scars, other than disfiguring 
head, neck, or facial scars, or residuals of 2nd or 3rd 
degree burns, are rated based on healing, symptomatology, or 
on impairment of function of the part affected.  A 10 percent 
rating is warranted for a scar which is poorly nourished with 
repeated ulceration, or which is tender and painful on 
objective demonstration.  Other scars are rated on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).

In the most recent supplemental statement of the case, the RO 
has cited diagnostic criteria to include tachycardia and 
tremor, in connection with cyst evaluation.  The basis for 
such is unclear.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered which rating code is 
most appropriate for evaluation of the veteran's disability.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
veteran contends that residual to pilonidal cyst removal, he 
suffers from discharge and/or bleeding three or four times a 
year, and that during such times his pilonidal cyst scar is 
sensitive and that he is uncomfortable when sitting.  

VA examination in October 1990 revealed a well-healed 
incisional scar, without any drainage or tenderness, but with 
a small cystic area on the right buttock with two small 
sinus-like tracts.  A VA outpatient record dated in May 1991 
notes that there was no sign of drainage.  

At the time of VA examination in January 1993, the veteran 
reported episodes of drainage at his cyst scar, following 
itching and irritation at the scar site.  There was no 
evidence of drainage at the time of examination.  There was 
no erythema or swelling at the scar site.  The examiner noted 
a tiny punctum in the mid-portion of the scar, stated to 
appear to represent an area of recurrent pilonidal sinus.  

In June 1998, the veteran reported for a VA examination of 
his cyst site.  The examiner stated that the majority of the 
scar was well-healed, but that there was an erosion within 
the gluteal cleft accompanied by surrounding erythema.  No 
drainage could be actively expressed by manipulation, but the 
examiner noted serosanguineous fluid on the veteran's 
clothing.  The examiner summarized that there did not appear 
to be evidence of a recurrent cyst nor of a sinus upon 
examination, but that there was evidence of healed sinuses.

Based on the above, the Board is of the opinion that 
Diagnostic Code 7803 most closely approximate the symptoms 
residual to the veteran's cyst removal, a poorly nourished 
scar with ulceration.  However, that code provides for a 
maximum 10 percent evaluation, the level at which the veteran 
is currently evaluated.  Diagnostic Code 7804 also provides 
for a maximum 10 percent evaluation based on scarring.  Thus, 
no increased evaluation is available based on those codes.  

The Board next notes that Diagnostic Code 7806 provides for 
evaluation, analogous to eczema, where there is exfoliation, 
exudation or itching, and, at higher percentages, with 
ulceration.  However, the zero percent evaluation under that 
code contemplates a problem on a nonexposed area, such as the 
veteran's.  A 10 percent evaluation contemplates an exposed 
surface or an extensive area, not consistent with the 
veteran's problems.  Higher ratings under that code specify 
extensive lesions, marked disfigurement, or the presence of 
ulceration and nervous manifestations, or an exceptionally 
repugnant condition.  Such are clearly not consistent with 
the discomfort, discharge and occasional pain complained of 
by the veteran on an episodic basis and thus, an evaluation 
higher than 10 percent is not supported under that code.

Diagnostic Code 7805 indicates that scars not otherwise 
categorized should be rated based on limitation of function 
of the part of the body affected.  In this case, however, 
there is no evidence that the veteran's pilonidal cyst has 
had any limiting effect on the function of the affected area.  
The Board has, in that light, considered codes relevant to 
the sacrococcygeal area and the extremities.  The veteran has 
not complained of symptoms such as any limitation of spine or 
extremity motion due to his cyst residuals.  Nor does the 
evidence support such.  Thus, application of diagnostic codes 
pertinent to the spine or extremities under 38 C.F.R. § 4.71a 
does not appear indicated.

The Board has also revisited the possibility of evaluation 
analogous to osteomyelitis under Diagnostic Code 5000 and 
notes that a 20 percent evaluation may be granted with 
discharging sinus or other evidence of active infection 
within the past five years.  However, Note (2) sets out that 
the prerequisite for the 20 percent evaluation was based on 
established recurrent osteomyelitis (or, analogously, 
pilonidal cysts).  38 C.F.R. § 4.71a.  Although the January 
1993 examiner noted a possible recurrence of a cyst, the most 
recent examiner noted no evidence of recurrent cyst or sinus.  
Furthermore, a historical review of the competent medical 
records shows that the veteran's pilonidal sinus was 
surgically treated, without signs of recurrence for many 
years thereafter.  In fact, the only notation of possible 
recurrence is the January 1993 examination report, which 
noted only a "tiny punctum" at the scar site.  That 
examiner, however, noted no erythema, swelling or drainage.  
Based on the above, the Board finds that the preponderance of 
the evidence is against assignment of a 20 percent evaluation 
under Diagnostic Code 5000, and rather, that the veteran's 
disability is best evaluated based on residual scarring and 
not active disease.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation for residuals of a 
pilonidal cyst.


ORDER

Secondary service connection for a right knee disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An evaluation of no more than 30 percent for left knee 
instability is warranted, subject to the laws and regulations 
governing the payment of monetary awards.

An evaluation in excess of the currently assigned 10 percent 
for service-connected residuals of a pilonidal cyst is 
denied.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In this case, the veteran's service-connected disabilities 
are a left knee disability, assigned an increased evaluation 
to 30 percent herein; residuals of pilonidal cyst removal, 
evaluated as 10 percent disabling; and, per this decision, 
right knee arthritis.  The veteran's right knee arthritis has 
not yet been evaluated for assignment of a disability 
evaluation by the RO.  The Board notes that as the combined 
rating for the veteran's service connected disabilities may 
potentially change upon further evaluation pursuant to this 
remand, the issue of whether or not the veteran is entitled 
to TDIU benefits is inextricably intertwined with the rating 
issue per the veteran's right knee, and, may also be affected 
by the increased evaluation for the left knee assigned 
herein.  Accordingly, appellate consideration of the TDIU 
issue must be deferred, pending the additional adjudication 
requested herein.  See Harris v. Derwinski, 1 Vet. App. 181, 
183 (1991).

Furthermore, the Board notes that the claims file contains no 
opinion relevant to the veteran's employability due to his 
service-connected disabilities and further development 
pertinent to that question would be useful in this case.  


Accordingly, the case is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
afford him opportunity to submit or 
identify further evidence in support of 
his claim.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The RO should secure a complete copy 
of the determination as to the veteran's 
entitlement to Social Security 
Administration benefits, as well as all 
medical evidence forming the basis of 
such determination.

3.  Based on review of the evidence the 
RO should determine if a VA social and 
industrial survey is indicated to further 
assess the veteran's day-to-day 
functioning and employability.  If so, 
such survey should be accomplished, a 
written report of which should be 
inserted into the claims folder.  The RO 
should also obtain any medical opinion 
deemed necessary to the determination of 
whether the veteran is unemployable due 
to service-connected disability.

4.  The RO should evaluate the severity 
of the veteran's service-connected right 
knee arthritis and assign a rating under 
the Schedule, providing him with a 
current VA examination if indicated.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and take all appropriate action 
with respect to assigning a disability 
evaluation for the veteran's right knee.  
The RO should then re-adjudicate the 
veteran's claim of entitlement to TDIU.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

